Citation Nr: 9932138	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-03 713	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had active service from March 1968 to October 
1969, including service in Vietnam from August 1968 until 
October 1969.  His awards and decorations include the Combat 
Infantryman Badge.  Service connection has been established 
for a post-traumatic stress disorder which has been evaluated 
as 100 percent disabling since January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim for service connection for 
a low back disability.


FINDINGS OF FACT

1.  Service medical records are negative for the presence of 
any chronic low back disorder.  

2.  The evidence on file shows that the veteran underwent low 
back surgery in October 1988 following a back injury that 
occurred in February 1988.  

3.  No competent medical evidence is on file that links the 
veteran's current back disorder to any back injury sustained 
during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's only treatment for a back 
problem during service was in March 1969 when he reported 
that a roof beam fell on him and he had pain in the neck and 
upper thoracic area.  Examination revealed restriction of all 
ranges of motion in the cervical area.  Tenderness was 
present along the cervical and upper dorsal musculature.  The 
impression was cervical myotendinitis and he was placed on 
medication.  Subsequent service medical records are negative 
as to any further treatment for back complaints.  On service 
separation examination in October 1969, the veteran reported 
a history of back problems.  The examiner noted that this was 
a musculoskeletal back sprain that was treated in June 1969.  
No abnormality of any segment of the spine was identified on 
examination.

The veteran filed his initial claim for service connection in 
January 1992 for several disabilities.  He filed his claim 
for a low back disorder in February 1993 indicating a beam 
fell on his back while he was doing construction work in 
service.  

Post service medical records, including medical records 
obtained from the Social Security Administration, show that 
the veteran was involved in an automobile accident in the 
early 1970's, wherein he sustained a fracture to his left 
femur that required lengthy hospitalization.  These records 
also show that in February 1988, he attempted to break up a 
fight at his place of employment and injured his low back in 
so doing.  He received continuing treatment following the 
incident and in October 1988 underwent surgery for a 
herniated disc at L5, S1.  At the time of this treatment, the 
veteran reported that he had no previous injuries or problems 
with his low back prior to the February 1988 incident.  

In a 1993 letter, a private physician reported that the 
veteran had injured his hip and lumbar spine in combat in 
Vietnam.  During a June 1995 pain management consultation, 
the veteran reported being injured in the back by a falling 
beam following a mortar explosion in service.  

The veteran underwent an orthopedic evaluation at VA request 
in March 1998.  The examiner noted and reviewed the 
voluminous records associated with the veteran's file and he 
obtained additional information from the veteran.  He noted 
the history of low back injury in service, which the veteran 
attributed to a mortar blast.  He also noted the automobile 
accident in the early 1970's and the veteran's more recent 
low back injury in 1988 and subsequent treatment.  He 
provided a detailed history of the veteran's back condition 
as well as his current findings on the veteran's physical 
status, but he did not answer the posed question of whether 
the veteran's current low back disability was related to 
service or a service incident.  

Thereafter, the RO returned the examination report for 
clarification.  In May 1998, the examiner opined that the 
veteran's current low back disability was likely related to 
the incidents following his tour of active duty in that those 
incidents were such that continuing back problems could be 
anticipated, while his service-related injury seemed minor in 
nature.  

The record also shows that the veteran has been asked to 
furnish a listing of all post-service treatment for his low 
back disorder, but has not done so.  The earliest treatment 
reported was in early 1988 following the on-the-job, low back 
injury.

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  The regulation implementing section 1154(b) is at 
38 C.F.R. § 3.304(d).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also establish 
a well-grounded claim.  Savage v. Gober, 10 Vet. App. 488 
(1997).  The chronicity standard is established by competent 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period; and present 
manifestations of the same chronic disease.  The continuity 
standard is established by medical evidence of a current 
disability; evidence that a condition was noted in service or 
during a presumption period; evidence of post- service 
continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post- service symptomatology.  This type 
of lay evidence, for purposes of well groundedness, will be 
presumed credible when it involves symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim. Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder.  
The Board has considered the veteran's statement that he 
sustained a low back injury as a result of a mortar attack.  
The service medical records show that the veteran sustained 
injury to the cervical and upper thoracic spine.  The service 
medical records covering the 1969 incident do not indicate 
low back involvement and no low back disorder was found on 
the service separation examination.  The earliest medical 
evidence of the existence of a chronic low back disorder 
relates to his 1988 work injury.  Further, at the time of the 
1988 injury and treatment, the veteran reported to the 
treating physician that he had had no previous problems with 
his low back.

The appellant is a combat veteran and has alleged that he 
sustained a combat related low back injury and has had low 
back problems since this in-service injury.  However, the 
Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), as well as the test for well 
groundedness as outlined by Savage, supra, provide no basis 
for favorable action in this case.  

Even though the veteran's testimony may establish the fact 
that combat-related injuries included injury to his low back, 
a chronic low back disability was not identified during 
service and no such condition was shown until 1988, many 
years after his release from service.  Professional medical 
training is needed in order to diagnosis a chronic low back 
disability and to offer competent opinion as to its etiology.  
Accordingly, medical evidence is needed to establish that a 
chronic low back disability was present during service and to 
provide a nexus between any in-service low back injury and 
the chronic low back disorder which was first diagnosed in 
1988.  See Grottveit at 93.  

The Court held in Turpen v. Gober, 10 Vet. App. 536, 539 
(1997), that, absent medical-nexus evidence, there was "no 
reasonable possibility that consideration of § 1154(b) by the 
Board could change the outcome of the case on the merits."  
See also Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").  
Likewise, in Voerth v. West, No. 95-904 (U.S. Vet. 
App. October 15, 1999) the United States Court of Appeals for 
Veterans Claims (Court) stated that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  

No competent medical evidence is on file which relates the 
veteran's current low back disability to his period of active 
duty, to include the veteran's account of the combat related 
back injury.  The only evidence which relates the current 
back disorder to service consists of the veteran's own 
contentions and his history of same.  Determinations of 
medical causation require competent medical evidence in order 
to have probative value.  Nothing in the claims folder shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

Without a competent medical opinion relating the veteran's 
current back disorder to his in-service injury, his claim is 
not well-grounded.  The Board also notes that the most recent 
medical opinion in May 1998 is contrary to the veteran's 
argument in this regard.  That examiner found no nexus 
between the service incident and the veteran's current low 
back disability.  

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
low back disorder is not well-grounded, and must be denied.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
fact that the veteran has not met the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

